ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is entered into as of
December __, 2011 (the “Effective Date”), by and between CASTLE CREEK SILVER
INC., a Idaho corporation (“Assignor”), FIRST COLOMBIA GOLD CORP., a Nevada
corporation (“Assignee”) and ROBERT EBISCH (“Vendor”).


RECITALS:


A.  
Assignor and Vendor are parties to the Option to Purchase and Royalty Agreement
dated July 15, 2011 (the “Option Agreement”), for Assignor’s option to acquire
an undivided 100% of the right, title and interest of Vendor in and to the PB 7,
9, 11, 12, 23, 25, 27, and 29 lode mining claims (IMC #’s, respectively, 196852,
196854, 196856, 196857, 196866, 196867, 196868, and 196869), situated in Owyhee
County, Idaho, (hereinafter together with any form of successor or substitute
mineral tenure called the “Property”). A copy of the Option Agreement is
attached to this Agreement as Exhibit A.

 
B.  
Assignor desires to assign its interest in the Option Agreement to Assignee and
Assignee desires to assume Assignor’s obligations under the Option Agreement.

 
NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, the parties agree as follows:
 
1.  
Transfer and Assignment by Assignor. Assignor hereby transfers and assigns to
Assignee all of Assignor’s right, title and interest, in, to and under the
Option Agreement.

 
2.  
Assumption by Assignee. Assignee assumes the assignment of the Option Agreement
from Assignor and agrees to be bound, to the extent that Assignor was bound,
under the terms and conditions of the Option Agreement. Assignee agrees to
perform and observe, each and every one of the covenants, rights, promises,
agreements, terms, conditions, obligations, duties and liabilities of Assignor
arising under the Option Agreement. Notwithstanding any of the provisions of
this Agreement to the contrary, the parties specifically agree that Assignee
will not be responsible for rectifying environmental damage, if any, sustained
on the Property prior to the Effective Date.

 
3.  
Consideration. In consideration for this Agreement, Assignee shall pay Assignor
an amount equal to (a) $50,000 within five days of Effective Date payable at
Assignor’s option in cash or in 1,000,000 restricted shares of Assignor common
stock, par value $0.00001, based on the conversion price of $0.05 per share; (b)
$50,000 cash payable within twelve (12) months of the Effective Date; and (c) a
one percent (1%) net smelter return (“NSR”) to Assignor from the sale of any ore
produced from the Property.  At any time from the Effective Date, Assignee shall
have the right to acquire the 1% NSR payable to Assignor under Section 3(c)
hereof for $250,000.

 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 



 
4.  
Representations and Warranties:  Assignor and Vendor. Assignor and
Vendor  represents and warrants to Assignee as of the Effective Date as follows:

 
(a)     
Neither Assignor nor Vendor are in default under the Option Agreement.  No state
of facts exist which, with or without the passage of time or the giving of
notice, or both, would constitute a default under the Option Agreement by either
Assignor or Vendor.

 
(b)     
All of Assignor’s and Vendor’s obligations under the Option Agreement required
to be performed as of the Effective Date have been performed.

 
(c)     
The execution, delivery and performance of this Agreement have been duly
authorized by each of Assignor and Vendor.

 
(d)     
The mineral claims comprising the Property have been duly and validly
located pursuant to the laws of the State of Idaho and are recorded in the name
set out on the attached Exhibit B, and are in good standing in the office of
the county recorder on the date hereof.

 
(e)     
There is no adverse claim or challenge against or to the ownership of or title
to the Property, nor to Assignor’s or Vendor’s knowledge is there any basis
therefor, and, except for the Option Agreement being transferred and assigned by
Assignor to Asignee hereunder, there are no outstanding agreements or options to
acquire or purchase the Property or any portion thereof;

 
(f)     
There are no outstanding obligations or liabilities, contingent or otherwise,
related to environmental, reclamation or rehabilitation work associated with the
Property or arising out of exploration work, development work or mining
activities previously carried out thereon.

 
(g)     
The consummation of the transaction herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of, any indenture, agreement or other instrument whatsoever to
which Assignor or Vendor is a party or by which Assignor or Vendor is bound or
to which Assignor or Vendor may be subject.

 
(h)     
There are no proceedings are pending for, and Assignor and Vendor are not aware
of any basis for the institution of any proceedings leading to, the placing of
Assignor or Vendor in bankruptcy or subject to any laws governing the affairs of
insolvent persons

 
 
 

 
- 2 -

--------------------------------------------------------------------------------

 

5.  
Representations and Warranties:  Assignee. Assignee represents and warrants to
Assignor and Vendor as of the Effective Date as follows:

 
(a)     
The execution, delivery and performance of this Agreement by Assignee have been
duly authorized by Assignee.

 
6.  
Indemnification.

 
(a)     
Assignor and Vendor, jointly and severally, hereby agree to indemnify, defend
and hold harmless Assignee, and its partners, directors, members, shareholders,
affiliates, managers, employees and agents, from, of and against any and all
claims, demands, liabilities, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees) arising out of or relating to
(i) the breach by Assignor or Vendor of any of the representations, warranties,
obligations, terms or covenants of Assignor or Vendor, under or pursuant to the
Option Agreement, which obligations, terms or covenants accrued prior to the
date hereof or (ii) any breach or inaccuracy of any representation or warranty
made by Assignor or Vendor under Section 4 hereunder.

 
(b)     
Assignee hereby agrees to indemnify, defend and hold harmless Assignor and
Vendor, and its partners, officers, directors, members, shareholders,
affiliates, managers, employees and agents, from, of and against any and all
claims, demands, liabilities, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees) arising out of or relating to
any breach or inaccuracy of any representation or warranty made by Assignee
under Section 5 hereunder.

 
7.  
Further Assurances.  The parties hereto covenant and agree to execute such
further instruments and take such further action as may be reasonably required
by either party to fully effectuate the terms and provisions of this Assignment
and the transactions contemplated herein.

 
8.  
Survival of Provisions. The representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
closing of the transactions contemplated by this Agreement and this assignment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 
9.  
Entire Agreement. This Agreement embodies the entire agreement between the
parties with respect to the transactions contemplated in this Agreement. There
are no agreements, representations or warranties between the parties, other than
those set forth or provided for in this Agreement.

 
10.  
Governing Law. This Agreement and the rights of the parties under this Agreement
shall be construed and interpreted in accordance with the laws of the State of
Nevada.

 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 



 
11.  
Attorneys’ Fees. In the event any party to this Agreement initiates litigation
to enforce the terms of this Agreement or the Option Agreement, the prevailing
party in the action shall be reimbursed by the other party or parties for any
and all costs incurred by the prevailing party in prosecuting the action,
including (without limitation) attorneys’ fees, filings fees and court costs.

 
12.  
Counterparts. This Agreement may be executed in counterparts which, when
integrated, shall constitute one original of this Agreement.

 
IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date first written above.



Assignor:
Assignee:
   
CASTLE CREEK SILVER INC.
FIRST COLOMBIA GOLD CORP.
           
By: /s/  Camilo Velasquez                                         
By:    /s/  Tony Langford                                         
Name:  Camilo Velasquez
Name:     Tony Langford
Title:    Director
Title:       Chief Financial Officer
       
Vendor:
             
 /s/  ROBERT EBISCH                                            
 
       ROBERT EBISCH
 

 
 

 

 
- 4 -

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A


OPTION TO PURCHASE AND ROYALTY AGREEMENT
BETWEEN
CASTLE CREEK SILVER INC.
AND
ROBERT EBISCH
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
OPTION TO PURCHASE AND ROYALTY AGREEMENT




THIS AGREEMENT made as of the 15 day of July 15, 2011


BETWEEN:


Robert Ebisch (100% owner) of 3049 Indiana Street, Golden, CO. 80401


(hereinafter called the "Vendor")


OF THE FIRST PART
AND:


Castle Creek Silver Inc., a company duly incorporated under the laws of the
state of Idaho, whose mailing address is P.O Box 1227, Wallace, Idaho, 83873


(hereinafter called "CCS")


OF THE SECOND PART


WHEREAS:


A.           The Vendor is the beneficial owner of 100% of the right, title and
interest in and to the PB 7, 9, 11, 12, 23, 25, 27, and 29 lode mining claims
(IMC #’s, respectively, 196852, 196854, 196856, 196857, 196866, 196867, 196868,
and 196869), situated in Owyhee County, Idaho, (hereinafter together with any
form of successor or substitute mineral tenure called the "Property");


B.           The parties now wish to enter into an agreement granting to CCS the
exclusive right and option to acquire an undivided 100% of the right, title and
interest of the Vendor in and to the Property on the terms and conditions as
hereinafter set forth.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual promises, covenants and agreements herein contained, the parties
hereto agree as follows:


1.
INTERPRETATION



1.1
In this Agreement:



 
(a)
"Approval Date" means July 15,2011,



 
(b)
"Area of Mutual Interest" has the meaning set forth in Section 15;



 
(c)
"dollars" means legal currency of the United States of America;

 

 

 
A - 1

--------------------------------------------------------------------------------

 
 

 
 
(d)
"Exploration Expenditures" shall include all expenditures and costs made or
incurred by CCS or its affiliates or assigns relating directly or indirectly to
the Property, including without limitation all expenditures and costs made or
incurred: in doing geophysical, geochemical, land, airborne, environmental
and/or geological examinations, assessments, assays, audits and/or surveys; in
linecutting, mapping, trenching and staking; in searching for, digging,
trucking, sampling, working, developing, mining and/or extracting ores, minerals
and metals; in doing diamond and other drilling; in obtaining, providing,
erecting, mining and milling including, without limitation, installing and
operating mining plant, milling or other treatment plant, ancillary facilities,
buildings, machinery, tools, appliances and/or equipment; in construction of
access roads and other facilities on or for the benefit of the Property or any
part thereof, in transporting personnel, supplies, mining, milling or other
treatment plant, buildings, machinery, tools, appliances or equipment in, to or
from the Property or any part thereof, in paying reasonable wages and salaries
(including "fringe benefits") of personnel directly engaged in performing work
on or with respect to the Property; in payment of assessments or contributions
under applicable employment legislation relating to workers' compensation,
unemployment insurance and other applicable legislation or ordinances relating
to such personnel; in supplying food, lodging and other reasonable needs for
such personnel; in obtaining and maintaining any insurance; in the management of
and accounting for work and providing supervisory, legal, accounting, consulting
and other contract or professional services or facilities relating to work
performed or to be performed hereunder, in paying any taxes, fees, charges,
payments or rentals (including payments made in lieu of assessment work) or
otherwise incurred to transfer the Property or any part thereof or interest
therein pursuant to this Agreement and to keep the Property or any part thereof
in good standing; in acquiring access and surface rights to the Property; in
carrying out any negotiations and preparing, settling and executing any
agreements or other documents relating to environmental or indigenous peoples'
claims, requirements or matters; in carrying out any requirements or
prerequisites in order to obtain and obtaining all necessary or appropriate
approvals, permits, consents or permissions relating to the carrying out of
work, including, without limitation, environmental permits, approvals or
consents; in carrying out reclamation or remediation; in improving, protecting,
or perfecting title in the Property or any part thereof, in carrying out
mineral, soil, water, air or other testing; in preparing engineering,
geological, financing, marketing or environmental studies and/or reports and
test work related thereto; and in preparing one or more feasibility studies
including any work or reports preliminary or supplementary thereto.



 
Where Exploration Expenditures are charged CCS by an affiliate of CCS for
services rendered by such affiliate, such Exploration Expenditures shall not
exceed the fair market value of the services rendered.



 
CCS shall be entitled to include in Exploration Expenditures a charge for
management supervision and administrative services of CCS equal to:



 
(i)
ten percent (10%) of all expenditures and costs made or incurred by CCS under
each contract with a third party involving an expenditure in excess of $100,000;
and



 
(ii)
fifteen percent (15%) of all other expenditures and costs made or incurred by
CCS on the Property or pursuant to this Agreement.



 

 

 
A - 2

--------------------------------------------------------------------------------

 
 


The certificate of an officer of CCS or its affiliate setting forth the
Exploration Expenditures incurred by CCS in reasonable detail shall be
primafacie evidence of the same.


(e)           "Mineral Products" means the products derived from operating the
Property as a mine;


 
(f)
"Net Smelter Returns" means the proceeds received by CCS from any smelter or
other purchaser from the sale of any ores, concentrates or minerals produced
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:



 
(i)
the cost of transportation of the ores, concentrates or minerals from the
Property to such smelter or other purchaser, including related transport;



 
(ii)
smelting and refining charges including penalties;



 
(iii)
marketing costs;



 
(g)
"Option" means the option granted by the Vendor to CCS pursuant to Section 3;



 
(h)
"Operating the Property as a mine” or “Operation of the Property as a mine”
means any or all of the mining, milling, smelting, refining or other recovery of
ores, minerals, metals or concentrates or values thereof, derived from the
Property;



 
(i)
"Property" means those claims listed on page 1 of this Agreement together with
any land included by operation of the "Area of Mutual Interest" provision set
out in Section 15; and



 
(j)
"Royalty" means the royalty to be paid by CCS to the Vendor pursuant to
Subsection 9.1.





2.
REPRESENTATIONS AND WARRANTIES



2.1
CCS represents and warrants to the Vendor that:



 
(a)
it is a body corporate duty incorporated, organized and validly subsisting under
the laws of its incorporating jurisdiction;



 
(b)
it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;



 
(c)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict with, result in the breach of or
accelerate the performance required by any agreement to which CCS is a party;
and



 
(d)
the execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of laws of any jurisdiction
applicable or pertaining thereto or of its constating documents.



 

 
 
A - 3

--------------------------------------------------------------------------------

 



2.2
The Vendor represents and warrants to CCS:



 
(a)
the Property has been duly and validly staked,  has been recorded, is accurately
described on page 1 of this agreement, and is presently in good standing under
the laws of the jurisdiction in which it is located and, except as set forth
herein, is free and clear of all liens, charges and encumbrances;



 
(b)
the Vendor is the sole beneficial owner of a 100% interest in and to the
Property and has the exclusive right to enter into this Agreement and all
necessary authority to dispose of an undivided 100% interest in and to the
Property in accordance with the terms of this Agreement;



 
(c)
the Vendor is the registered owner of the Property;



 
(d)
no person, firm or corporation has any proprietary or possessory interest in the
Property other than the Vendor and no person is entitled to any royalty or other
payment in the nature of rent or royalty on any minerals, ores, metals or
concentrates or any other such products removed from the Property;



 
(e)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict with, result in the breach of or
accelerate the performance required by any agreement to which the Vendor is a
party or by which he is bound;



 
(f)
the execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto.



2.3
The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and will survive the
acquisition of any interest in the Property by CCS and each party will indemnify
and save the other party harmless from all loss, damage, costs, actions and
suits arising out of or in connection with any breach or any representation,
warranty, covenant, agreement or condition made by the other party and contained
in this Agreement.



3.
OPTION



3.1
The Vendor hereby gives and grants to CCS the sole and exclusive right and
option to acquire an undivided 100% of the right, title and interest of the
Vendor in and to the Property, Vendor receiving the Royalty, in accordance with
the terms of this Agreement for and in consideration of the following:



 
(a)
cash payments as stipulated in the following schedule plus five per cent (5%) of
any joint-venture and buyout payments (hereafter referred to as JV&BP) as set
out below:



(i)        $2,500 on or before January 31, 2012;
 
(ii)       $2,500 on or before September 15, 2012, plus 5% of any JV&BP;


 

 

 
A - 4

--------------------------------------------------------------------------------

 

(iii)      $5,000 on or before September 15, 2013, plus 5% of any JV&BP;
 
(iv)      $10,000 on or before September 15, 2014, plus 5% of any JV&BP;
 
(v)       $15,000 on or before September 15, 2015, plus 5% of any JV&BP;
 
(vi)      $20,000 on or before September 15, 2016, plus 5% of any JV&BP;
 
(vii)     $25,000 on or before September 15, 2017, plus 5% of any JV&BP


 
(b)
Exploration Expenditures of an aggregate of not less than $210,000 to be
incurred by CCS on the Property as follows:



 
(i)
on or before April 15, 2012 - $10,000;



 
(ii)
on or before September 15, 2012 - $20,000 in the aggregate;



 
(iii)
on or before September 15, 2013 - $100,000 in the aggregate; and



 
(iv)
on or before September 15, 2014 - $210,000 in the aggregate.



 
(c)
CCS will also be responsible for the payment of the filing fees as of the date
of this agreement and during the term of this agreement.,.



3.2
In addition to the cash payments, Exploration Expenditures, and initial filing
fees set out in Section 3.1 above, CCS shall, in order to maintain its interest
in the Property:



 
(a)
make advance Royalty payments to the Vendor, commencing on September 15, 2015
and continuing on the 15th day of September each and every year thereafter for
so long as CCS or its assigns retains its interest in the Property, of $25,000
per year plus 5% of any JV&BP; and



 
(b)
subject to Section 3.3, incur a minimum of $100,000 of annual Exploration
Expenditures on the Property on or before September 15th  each and every year
after September 15, 2015.



3.3
Any Exploration Expenditures incurred in a particular period in excess of the
minimum Exploration Expenditures required to be incurred during that particular
period may be carried forward and included as Exploration Expenditures in any
subsequent period, it being the intent of the parties that the Exploration
Expenditures are cumulative.



4.
RIGHT OF ENTRY



4.1
During the currency of this Agreement, CCS, its employees, agents and
independent contractors, will have the sole and exclusive right and option to:



 
(a)
enter upon the Property;



 
 

 
 
A - 5

--------------------------------------------------------------------------------

 
 
 

 
 
(b)
have exclusive and quiet possession thereof;



 
(c)
do such prospecting, exploration, development or other mining work thereon and
thereunder as CCS in its sole discretion may consider advisable;



(d)           bring and erect upon the Property such facilities as CCS may
consider advisable.


5.
TERMINATION

 
5.1
Subject to Section 19.1, this Agreement and the Option will terminate at the
discretion of Castle Creek Silver, Inc. The property, if abandoned by Castle
Creek Silver, Inc., will be returned to the vendor with the claims in good
standing for a minimum of one year beyond the date of postmark on the
termination notification.



6.
COVENANTS OF THE VENDOR



6.1
During the currency of this Agreement and the Option, the Vendor will:



 
(a)
not do any act or thing which would or might in any way adversely affect the
rights of CCS hereunder;



 
(b)
make available to CCS and its representatives all records and files in the
possession of the Vendor relating to the Property and permit CCS and its
representatives at its own expense to take abstracts therefrom and make copies
thereof; and



 
(c)
promptly provide CCS with any and all notices and correspondence from government
agencies in respect of the Property.



7.
COVENANTS OF CCS



7.1
During the currency of this Agreement and the Option, CCS will:



 
(a)
keep the Property free and clear of all liens, charges and encumbrances arising
from their operations hereunder and in good standing by the doing and filing of
all necessary work and by the doing of all other acts and things and making all
other payments which may be necessary in that regard, including claim
maintenance payments;



 
(b)
permit the Vendor, or their representatives duly authorized by them in writing,
at their own risk and expense, access to the Property at all reasonable times
and to all records prepared by CCS in connection with work done on or with
respect to the Property;

 
 
(c)
conduct all work on or with respect to the Property in a careful and minerlike
manner and in compliance with all applicable Federal, State and local laws,
rules, orders and regulations, and indemnify and save the Vendor harmless from
any and all claims, suits, actions made or brought against it as a result of
work done by CCS on or with respect to the Property;



 
(d)
obtain and maintain, or cause any contractor engaged hereunder to obtain and
maintain, during any period in which active work is carried out hereunder,
adequate insurance; and

 
 
 
 
A - 6

--------------------------------------------------------------------------------

 
 
 

 
 
(e)
be responsible for satisfying all bonding requirements for work to be carried
out on the Property and assume liability for all environmental damage and
reclamation work required on the property.



8.
EXERCISE OF OPTION



8.1
Once CCS has incurred Exploration Expenditures of a minimum of $210,000 as set
out in Subsection 3.1(b) and made the payments totalling $80,000 plus any
stipulated JV&BP payments as set out in Subsection 3.1(a), CCS will, subject to
the right of the Vendor to receive the Royalty (including the annual advance
Royalty payments and 5% of any JV&BP payments as set out in Subsection 3.1 and
3.2), own an undivided 100% of the Vendor's right, title, and interest in and to
the Property.



9.
ROYALTY



9.1
CCS will pay to the Vendor an annual royalty equal to two percent (2.0%) of Net
Smelter Returns, subject to Section 9.4.



9.2
After the exercise of the Option, payment of the Royalty will be made quarterly
within 30 days after the end of each yearly quarter based upon a year commencing
on the 15th day of September and expiring on the 14th day of September in any
year during which production occurs.  Within 60 days after the end of each year
for which the Royalty is payable, the records relating to the calculation of Net
Smelter Returns for such year will be audited by CCS and any adjustments in the
payment of the Royalty will be made forthwith after completion of the
audit.  All payments of the Royalty for a year will be deemed final and in full
satisfaction of all obligations of CCS in respect thereof if such payments or
calculations thereof are not disputed by the Vendor within 60 days after receipt
by the Vendor of the said audit statement.  CCS will maintain accurate records
relevant to the determination of Net Smelter Returns and the Vendor, or his
authorized agent, shall be permitted the right to examine such records at all
reasonable times.



9.3
The determination of Net Smelter Returns royalty hereunder is based on the
premise that production will be developed solely on the Property except that CCS
will have the right to commingle ore mined from the Property with ore mined and
produced from other properties provided CCS will adopt and employ reasonable
practices and procedures for weighing, sampling and assaying, in order to
determine the amounts of products derived from, or attributable to ore mined and
produced from the Property.  CCS will maintain accurate records of the results
of such sampling, weighing and analysis with respect to any ore mined and
produced from the Property.  The Vendor or her authorized agents will be
permitted the right to examine at all reasonable times such records pertaining
to commingling of ore or to the calculation of Net Smelter Returns.



9.4           CCS shall have the right to purchase the Royalty as follows:


 
(a)
up until September 15, 2017, CCS may purchase one (1) NSR Royalty percentage
point and reduce the Royalty to 1.0% NSR by paying the Vendor $250,000, provided
that any payments made by CCS to the Vendor pursuant to paragraphs 3.1(a) and
3.2(a) shall be credited to and form part of the $250,000 purchase price; and



 
 

 

 
A - 7

--------------------------------------------------------------------------------

 
 
 

 
 
(b)
CCS may purchase the entire Royalty (2% NSR) at any time prior to September 15,
2014 by paying the Vendor the $750,000. If the $500,000 payment for purchase of
the 1% NSR seen in 9.4 (a) has been made previously, the payment due in 9.4 (b)
will be reduced by $500,000. The payment will also be reduced by cumulative
Advance Royalty payments.



9.5
All cash payments made by CCS to the Vendor pursuant to paragraphs 3.1(a) and
3.2(a) shall be treated as advance Royalty payments and shall be credited
against and deducted from actual Royalty payments as they become due until such
time as CCS has received credit for the full amount of such advance Royalty
payments.



10.
OBLIGATIONS OF CCS AFTER TERMINATION



10.1
In the event of the termination of the Option, CCS will:



 
(a)
leave the Property in good standing for a minimum of one (1) year under all
applicable legislation, free and clear of all liens, charges and encumbrances
arising from this Agreement or their operations hereunder and in a safe and
orderly condition;



 
(b)
deliver to the Vendor within 90 days of their written request a comprehensive
report on all work carried out by CCS on the Property (limited to factual matter
only) together with copies of all maps, drill logs, assay results and other
technical data compiled by CCS with respect to the Property;



 
(c)
have the right, and obligation on demand made by the Vendor, to remove from the
Property within six (6) months of the effective date of termination all
facilities erected, installed or brought upon the Property by or at the instance
of CCS provided that at the option of the Vendor, any or all of facilities not
so removed will become the property of the Vendor; and



 
(d)
deliver to the Vendor a duly executed transfer in registrable form of an
undivided 100% right, title and interest in and to the Property in favour of the
Vendor, or their nominee.



11.
REGISTRATION OF AGREEMENT



11.1
CCS or the Vendor will have the right at any time to register this Agreement or
a Memorandum thereof against title to the Property.



12.
DISPOSITION OF PROPERTY



12.1
CCS may at any time sell, transfer or otherwise dispose of all or any portion of
its interest in and to the Property and this Agreement provided that, at any
time, CCS has first obtained the consent in writing of the Vendor, such consent
not to be unreasonably withheld and further provided that, at any time during
the currency of this Agreement, any purchaser, grantee or transferee of any such
interest will have first delivered to the Vendor its agreement related to this
Agreement and to the Property, containing:



 
(a)
a covenant with the Vendor by such transferee to perform all the obligations of
CCS to be performed under this Agreement in respect of the interest to be
acquired by it from CCS, and

 
 
 

 
 
A - 8

--------------------------------------------------------------------------------

 
 
 


 
(b)
a provision subjecting any further sale, transfer or other disposition of such
interest in the Property and this Agreement or any portion thereof to the
restrictions contained in this Section 12.1.



12.2
The provisions or Section 12.1 of this Agreement will not prevent CCS from
entering into an amalgamation or corporate reorganization which will have the
effect in law of the amalgamated or surviving company possessing all the
property, rights and interests and being subject to all the debts, liabilities
and obligations of each amalgamating or predecessor company.



13.
ABANDONMENT OF PROPERTY



13.l
CCS shall have the unfettered right at any time to abandon all or any part of
its interest in the Property by delivering a notice in writing of its intention
to do so to the Vendor, such notice to list the part or parts of the Property to
be abandoned, and if within 90 days of receipt of such notice the Vendor
delivers to CCS a notice (“Reacquisition Notice”) stating their intention to
reacquire all or part or parts of the Property, CCS will deliver to the Vendor
duly executed recordable transfers of its interest in such part or parts of the
Property as the Vendor has set forth in the Reacquisition Notice, such part or
parts to be in good standing for at least one year beyond the date of delivery
of such transfers and to be free and clear of all liens, charges, and
encumbrances arising from the operations of CCS or its agents or subcontractors
hereunder.



14.
CONFIDENTIAL NATURE OF INFORMATION



14.1
The parties agree that all information obtained from the work carried out
hereunder and under the operation of this Agreement will be the exclusive
property of the parties and will not be used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority having jurisdiction, or with the written consent of
both parties, such consent not to be unreasonably withheld.  Notwithstanding the
foregoing, it is understood and agreed that a party will not be liable to the
other party for the fraudulent or negligent disclosure of information by any of
its employees, servants or agents, provided that such party has taken reasonable
steps to ensure the preservation of the confidential nature of such information.



15.           AREA OF MUTUAL INTEREST


15.1
An area of mutual interest located within one (1) mile of the existing exterior
boundaries of the Property (defined by claims PB 7, 9, 11, 12, 23, 25, 27,  and
29) is hereby established, (which area is hereinafter called the “AMI”). By
signing this Agreement, CCS and the Vendor hereby covenant and agree each with
the other that any property interest or mineral rights which may be acquired by
either of them located wholly or partially within the AMI shall become a part of
the Property and be subject to this Agreement. If either CCS or the Vendor
acquires an interest as aforesaid, it shall notify the other in writing of the
extent of the interest acquired. The notified party shall have sixty (60) days
following receipt by it of the foregoing notification to elect in writing to
have the property or mineral interest included within the terms of this
Agreement. If the notified party does not so elect in writing within the sixty
(60) day period, the acquiring party shall be entitled to acquire the mineral or
property interest for its own account and such interest will not be part of the
Property and will not be subject to the terms of this Agreement.








 
A - 9

--------------------------------------------------------------------------------

 

 
 
16.           FURTHER ASSURANCES


16.1
The parties hereto agree that they and each of them will execute all documents
and do all acts and things within their respective powers to carry out and
implement the provisions or intent of this Agreement.



17.
NOTICE



17.1
Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and will be given by the delivery or the
same or by mailing the same by prepaid registered or certified mail in each case
addressed as follows:



(a)        if to CCS
 
Castle Creek Silver
P.O Box 1227, Wallace,Id 83873

(b)       if to the Vendor
 
3049 Indiana Street
Golden, CO. 80401
Attn:   Robert Ebisch


17.2
Any notice, direction or other instrument aforesaid will, if delivered, be
deemed to have been given and received on the day it was delivered, and if
mailed, be deemed to have been given and received on the tenth business day
following the day of mailing, except in the event of disruption of the postal
services in which event notice will be deemed to be received only when actually
received.



17.3
Any party may at any time give to the other notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice, the address or addresses therein specified will be deemed to be the
address of such party for the purpose of giving notice hereunder.



18.
HEADINGS



18.1
The headings to the respective sections herein will not be deemed part of this
Agreement but will be regarded as having been used for convenience only.



19.           DEFAULT


19.1
If any party (a "Defaulting Party") is in default of any requirement herein set
forth, the party affected by such default will give written notice to the
defaulting Party specifying the default and the Defaulting Party will not lose
any rights under this Agreement, unless within 30 days after the giving of
notice of default by the affected party the Defaulting Party has cured the
default by the appropriate performance and if the Defaulting Party fails within
such period to cure any such default, the affected party will be entitled to
seek any remedy it may have on account of such default.

 
 

 
 
A - 10

--------------------------------------------------------------------------------

 

 

 
20.
PAYMENT



20.1
All references to monies hereunder will be in United States funds except where
otherwise designated.  All payments to be made to any party hereunder will be
mailed or delivered to such party at its address for notice purposes as provided
herein, or for the account of such party at such bank or banks as such party may
designate from time to time by written notice.  Said bank or banks will be
deemed the agent of the designating party for the purpose of receiving,
collecting and receiving such payment.



21.
ENUREMENT



21.1
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.



22.           TERMS


22.1
The terms and provisions of this Agreement shall be interpreted in accordance
with the laws of the state of Idaho.



23.           FORCE MAJEURE


23.1
No party will be liable for its failure to perform any of its obligations under
this Agreement due to a cause beyond its control (except those caused by its own
lack of funds) including, but not limited to acts of God, fire, flood,
explosion, strikes, lockouts or other industrial disturbances, laws, rules and
regulations or orders of any duly constituted governmental authority or
non-availability of materials or transportation (each an "Intervening Event").



23.2
All time limits imposed by this Agreement, other than those imposed by Section
5, will be extended by a period equivalent to the period of delay resulting from
an Intervening Event described in Section 23.1.



23.3
A party relying on the provisions of Section 23.1 will take all reasonable steps
to eliminate an Intervening Event and, if possible, will perform its obligations
under this Agreement as far as practical, but nothing herein will require such
party to settle or adjust any labour dispute or to question or to test the
validity of any law, rule, regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible.



24.           ENTIRE AGREEMENT


24.1
This Agreement constitutes the entire agreement between the parties and replaces
and supersedes all prior agreements, memoranda, correspondence, communications,
negotiations and representations, whether verbal or written, express or implied,
statutory or otherwise between the parties with respect to the subject matter
herein.

 
 

 

 
A - 11

--------------------------------------------------------------------------------

 

 
25.           OPTION ONLY


25.1
This Agreement provides for an option only, and except for the initial cash
payment of $2,500 set out in paragraphs 3.1(a)(i) hereof ( which is a firm
commitment), nothing herein contained shall be construed as obligating CCS to do
any acts or make any payment hereunder and any act or acts or payment or
payments as shall be made hereunder shall not be construed as obligating CCS to
do any further act or make any further payment.



26.
CONDITION PRECEDENT



26.1        The obligations of CCS under this Agreement are first subject to
company approval


27.
TIME OF ESSENCE



27.1         Time will be of the essence in this Agreement.


 
 
 
 
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
 
 



 
A - 12

--------------------------------------------------------------------------------

 
 
 

 
28.
ENFORCEMENT OF AGREEMENT



28.1
The covenants, promises, terms and conditions contained herein will be binding
upon the parties jointly and severally and may be enforced by each as against
each others interest



 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 


Signed, sealed and delivered by
Robert Ebisch in the presence of:
 
____________________________________
Name of Witness
 
____________________________________
Address of Witness
 
____________________________________
Date
 
 
 
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
 /s/ ROBERT EBISCH                                       
      ROBERT EBISCH
 
CCS
 
/s/ Camilo Velasquez                                             
      Camilo Velasquez
Authorized                                              Signatory
 
 
____________________________________
Authorized                                              Signatory
)
)
)
)
)
)
)
)
)
)
 
 
 
 
c/s

 
 
 

 

 
A - 13

--------------------------------------------------------------------------------

 



 
EXHIBIT B


The following are a description of the mineral claims for which an option to
acquire Vendor’s undivided 100% of the right, title and interest in such mineral
claims, all of which are situated in Owyhee County, Idaho, have been transferred
and assigned to Assignee by way of an assignment of all of Assignor’s right,
title and interest, in, to and under the Option Agreement.




Title Number
Status
Titleholder
% Ownership
196852
Current
Robert Ebisch
100%
196854
Current
Robert Ebisch
100%
196856
Current
Robert Ebisch
100%
196857
Current
Robert Ebisch
100%
196866
Current
Robert Ebisch
100%
196867
Current
Robert Ebisch
100%
196868
Current
Robert Ebisch
100%
196869
Current
Robert Ebusch
100%



 




 
 

 



 
B - 1

--------------------------------------------------------------------------------

 
